DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on February 22, 2021.
The rejection of claim 30 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
Claims 1, 3-5, 7, 13, 17-19, 21, 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Simone et al in view of Taylor et al.
Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Simone et al in view of Taylor et al in view of Dowland et al.
Claims 22, 24-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Simone et al in view of Taylor et al in view of Chen et al.
Claims 26-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Simone et al in view of Taylor et al in view of Chen et al in view of Dowland et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 13, 17-19, 21, 23, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Metal nanoparticles stabilized by cubic silsesquioxane for catalytic hydrogenations (already of record)) in view of Simone et al (US Patent Application .
Regarding claims 1, 3-5, 7, 13, 17-19, 21, 23, 31-32, Li et al discloses the invention substantially as claimed.  Li et al teaches capping OAAPS (octa(diacetic aminophenyl) silsesquioxane) (which satisfies 1153.64 g/mol) on Pt, Pd or Ru nanoparticles (which satisfies metal groups 8 and 10) using NaBH4 as a reducing agent where the OAAPS bonds to the metal nanoparticles (Abstract; Pg. 155, Scheme 2).  Li et al further teaches mixing metal salt, OAAPS, water (polar solvent) and adding sodium borohydride (reducing agent) in order to reduce the metal and form OAAPS on the surface of the metal nanoparticles; Li et al further teaches washing solution with water (which satisfies claimed quenching with excess water and satisfies a single phase process that has no emulsion or another liquid phase) (Pg. 152, Experimental).  Li et al teaches metal salt to OAAPS with a molar ratio of 5 (which calculates to a weight ratio of metal to OAAPS of 1:1.186) (Pg. 152, Experimental; Pg. 153, Left Column, 2nd to last line).  Li et al further teaches the OAAPS structure (Pg. 152, Scheme 1) and resultant metal colloid stabilized/modified with the OAAPS (which satisfies more than one group for crosslinking and satisfies one kind of functional group) (Pg. 155, Scheme 2).  Li et al further teaches a colloidal solution of the particles (which satisfies the composition comprising the surface modified metal colloids in the form of a liquid) (Pg. 152, Experimental, 2.3, Right Column).  Li et al further teaches dropping the colloidal solution onto a substrate and drying (which satisfies isolating the metal colloids and drying) (Pg. 152, 2.4, Right Column).  Li et al teaches capped nanoparticles (which satisfies coated nanoparticles) (PG. 154, 3.2, Left Column; 3.3, Right Column).  However, Li et al fails to specifically disclose a thermal or photochemical treatment to induce reducing the 
In the same field of endeavor, Simone et al teaches reducing a metal precursor to form the metal in its elemental form by either electromagnetic radiation such as ultraviolet, visible, electron beam, microwave radiation, laser, infra-red or thermal energy ranging from room temperature to -250C (Paragraphs 38, 40).
In the same field of endeavor, Taylor et al teaches making organosilsesquioxanes as a protective coating to provide mechanical and chemical damage resistance (Paragraph 1) to metals (Paragraph 100).  Taylor et al further teaches organosilsesquioxanes with one or more organic functionalities (Paragraph 21).  Taylor et al teaches hydrolysis and condensation of 3-aminopropyltrimethoxysilane (Paragraphs 25, 46).  Taylor et al further teaches crosslinking through the organic R groups such as epoxy containing R groups (Paragraphs 77-78, 90).  Taylor et al further teaches (R2Si)xY2, x≥1 wherein the R-Si bond is a non-hydrolysable bond where each R group may be the same or different R group (Paragraphs 61, 35, 18, 80); R groups include epoxy and amino (which satisfies the same non-hydrolysable groups taught in the instant specification and satisfies at least two different non-hydrolysable groups bound to different Si atoms) (Paragraph 29).  Taylor et al further teaches partially hydrolyzing hydrolysable monomer with a mineral acid in a liquid composition, prior to complete condensation of the monomers, quenching of the liquid composition with water (Abstract, Paragraph 66-69).  Taylor et al further teaches for coating applications, cross-linked through organic R groups may be initiated prior to coating, and taken to completion either prior to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the organosilsesquioxane of Taylor et al comprising at least two different non-hydrolysable groups bound to different Si atoms as the capping/stabilizing agent in Li et al and Simone et al in view of Taylor et al in order to produce a protective/stabilized/capped coating that provides mechanical and chemical damage resistance to the metal colloid of Li et al and Simone et al in view of Taylor et al.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Moreover, Li et al encompasses the incorporation of organosilsesquioxane coated metals, substitution of one known organosilsesquioxane for another organosilsesquioxane would achieve the predictable result of providing a protective/stabilized/capped coating.  
With regard to partially hydrolyzing the monomer with a mineral acid in a liquid before quenching with excess water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided partially hydrolyzing the monomer with a mineral acid in a liquid before quenching with excess water in Li et al and Simone et al in view of Taylor et al in order to achieve complete hydrolysis of all the hydrolysable monomer precursors as taught in Taylor et al (Abstract).  

With regard to the carbon content of the metal colloids and the amount of organosilsesquioxanes per metal colloid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the carbon content of the metal colloids to be within the range as instantly claimed in Li et al and Simone et al because Li et al and Simone et al encompass a similar method of making the metal colloids and the molar ratio of metal ions to organosilsesquioxane within the same range as instantly claimed; hence, it is expected for the final carbon content of the coating on the metal colloid and amount of organosilsesquioxane per metal colloid to be within the same range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Metal nanoparticles stabilized by cubic silsesquioxane for catalytic hydrogenations (already of record)) in view of Simone et al (US Patent Application 2008/0083299 (already of record)) in view of Taylor et al (US Patent Application 2008/0083299 (already of record)) as applied to claims 1, 3-5, 7, 13, 17-19, 21, 23, 31-32 above, and in further view of Dowland et al (WO Patent 2012/045004 (already of record)).
Regarding claim 8, Li et al, Simone et al and Taylor et al disclose the invention substantially as claimed.  Li et al, Simone et al and Taylor et al teach the features above.  However, Li et al, Simone et al and Taylor et al fail to specifically disclose copper metal salt.
In the same field of endeavor, Dowland et al teaches preparing metal nanoparticles containing silicone compositions; the metal nanoparticles are prepared by reducing a metal with salt with a reducing agent in an organic solvent, silicone materials are added before or after the addition of reducing agent (which satisfies claimed surface modified metal colloid) (Abstract, Paragraphs 10, 34).  Dowland et al further teaches gold, silver, copper or other known metal (Paragraph 10).  Dowland et al further teaches reacting the metal salt with reducing material can be as high as 140°C (which satisfies claimed thermal treatment) (Paragraph 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a copper metal salt for the Pd, Pt or Ru salts in Li et and Simone et al in view of Dowland et al in order to form the stabilized/protective metal colloid; simple substitution of one known transition metal for another transition metal would only be obvious the ordinary artisan.  Likewise, Dowland et al teaches the metal salts such as silver, gold, copper, platinum, palladium, ruthenium as known functionally equivalent metals.

Claims 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Metal nanoparticles stabilized by cubic silsesquioxane for catalytic hydrogenations) in view of Simone et al (US Patent Application 2008/0083299 (already of record)) in view of Taylor et al .
Regarding claim 22, 24-25, Li et al, Simone et al and Taylor et al disclose the invention substantially as claimed.  Li et al, Simone et al and Taylor et al teach the features above.  However, Li et al, Simone et al and Taylor et al fail to specifically disclose ascorbic acid reducing agents and nitrate metal salts.
In the same field of endeavor, Chen et al teaches a metal/silsesquioxane microsphere (Abstract) comprising mixing the silsesquioxane in a solvent, metal salt in a solvent and aqueous reducing agent solution together (Paragraphs 23-26) wherein the metal salt includes silver nitrate and chloroplatinic acid (Paragraph 28) and reducing agents include sodium borohydride, citric acid and ascorbic acid (Paragraph 29).  
With regard to ascorbic acid reducing agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted ascorbic acid reducing agent for the sodium borohydride in Li et al and Simone et al in view of Chen et al in order to reduce the metal salt; substitution of one known reducing agent for another reducing agent would only be obvious to the ordinary artisan.  Likewise, Chen et al teaches the reducing agents (including borohydrides as taught in Li et al) as functional equivalents.
With regard to nitrate metal salts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted nitrate metal salts in Li et al and Simone et al in order to provide a metal salt to be formed into a protective metal colloid; simple substitution of one known transition metal for another .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Metal nanoparticles stabilized by cubic silsesquioxane for catalytic hydrogenations) in view of Simone et al (US Patent Application 2008/0083299 (already of record)) in view of Taylor et al (US Patent Application 2008/0083299 (already of record)) in view of Chen et al (CN 103113735 (already of record)) as applied to claims 1, 3-5, 7, 13, 17-19, 21-25, 31-32 above, and in further view of Dowland et al (WO Patent 2012/045004 (already of record)).
Regarding claims 26-27, Li et al, Simone et al, Taylor et al and Chen et al disclose the invention substantially as claimed.  Li et al, Simone et al, Taylor et al and Chen et al teach the features above.  However, Li et al, Simone et al, Taylor et al and Chen et al fail to specifically disclose copper metal salt.
In the same field of endeavor, Dowland et al teaches preparing metal nanoparticles containing silicone compositions; the metal nanoparticles are prepared by reducing a metal with salt with a reducing agent in an organic solvent, silicone materials are added before or after the addition of reducing agent (which satisfies claimed surface modified metal colloid) (Abstract, Paragraphs 10, 34).  Dowland et al further teaches gold, silver, copper or other known metal (Paragraph 10).  Dowland et al further teaches reacting the metal salt with reducing material can be as high as 140°C (which satisfies claimed thermal treatment) (Paragraph 33).  

Li et al does not require a stabilizing polymer in the process; hence, satisfies the limitation in claim 27.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Li et al in view of Simone et al in view of Taylor et al, Applicant argues that Li et al and Simone et al do not teach or suggest at least one functional group of the organosilsesquioxane comprises at least two different non-hydrolysable groups bound to different Si atoms of the at least one organosilsesquioxane.  Applicant further argues that Taylor et al fails to reach coatings a metal colloid and only teaches coating on a substrate.  Simone et al is directed towards a composition which forms a metal nanoparticles upon decomposition which can be useful for catalytic applications (Paragraphs 4, 9) and Taylor et al teaches protective coatings comprising organosilsesquioxane for metal substrates which can be a catalyst coating (Paragraphs 1, 30, 100-101).  Although Taylor et al does not specifically teaches metal colloids, the coating composition comprising the organosilsesquioxane in Taylor In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Moreover, Li et al encompasses the incorporation of organosilsesquioxane coated metals, substitution of one known organosilsesquioxane for another organosilsesquioxane would achieve the predictable result of providing a protective/stabilized/capped coating.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that Taylor et al teaches away from crosslinking for catalyst coatings.  The Examiner respectfully disagrees because Taylor et al specifically recites “for this application it is preferred that the composition should not be cross-linked, so as to maintain its liquid nature”.  Hence, Taylor et al does not teach away from crosslinking, Taylor et al only prefers not crosslinking to maintain a liquid nature.  Furthermore, Taylor et al teaches that if crosslinking has taken place prior to coating, it may be desirable to dissolve the composition in a solvent in order to coat the composition on a substrate, hence, providing a solvent would also maintain the liquid nature of the composition.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.